Citation Nr: 1021960	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-26 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969 and from April to July 1971.  He had service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Augusta, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 30 percent evaluation 
for PTSD effective August 19, 2005.

In a July 2008 rating decision, the Togus, Maine RO increased 
the initial evaluation of the Veteran's PTSD to a 50 percent 
rating effective August 19, 2005.  As a higher schedular 
evaluation for this disability is possible, the issue of 
entitlement to a rating in excess of 50 percent remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In an August 2009 decision, the Board remanded the issue of 
whether a timely substantive appeal was received with respect 
to the issue of entitlement to an initial rating in excess of 
50 percent for PTSD for additional development.

The Board notes that, while there was some question as to 
whether the Veteran's VA Form 9 (accepted by the RO as his 
substantive appeal) may not have been timely with respect to 
the July 2008 statement of the case (SOC) (see 38 C.F.R. 
§ 20.302(b) (2009)), the above referenced claim was certified 
as on appeal to the Board by the RO.  The Board notes that 
where the agency of original jurisdiction (here, the RO) 
certifies an issue for appeal without having received a 
timely substantive appeal, the requirement for a substantive 
appeal is essentially waived.  See Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) citing Rowell v. Principi, 
4 Vet. App. 9 (1993).  

In April 2010, the Veteran testified at a Video Conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected PTSD involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for a previously service- 
connected disability). 

The issues of service connection for high blood pressure and 
service connection for ischemic heart disease have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD was 
manifested by deficiencies in most of the areas work, family 
relations, judgment, thinking, or mood; but total 
occupational and social impairment had not been demonstrated.

2.  The Veteran became unable to obtain and retain gainful 
employment due to PTSD as of September 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent 
evaluation, but no higher, for PTSD have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability (TDIU) were met as of September 1, 
2007.  38 C.F.R. § 4.16(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

In this appeal, in an October 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A March 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The January 2008 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the October 2005 and March 2006 letters.

The claim for an initial evaluation in excess of 50 percent 
for PTSD is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b)(3) (2009).  Hence, the 
duty to assist the Veteran has been satisfied. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the Veteran's July 2007 and 
June 2008 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and by the Veteran's representative 
on his behalf as well as the Veteran's hearing testimony.  
The Board finds that no additional RO action to further 
develop the record on the claim for PTSD is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130. 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect her social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

Background

As noted above, in a rating decision dated January 2008, the 
RO granted service connection for PTSD with a disability 
rating of 30 percent, effective from August 19, 2005.  In a 
July 2008 rating decision, the RO increased the initial 
disability rating to a 50 percent evaluation, effective from 
August 19, 2005.

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that his 
disability is more severe than is contemplated by a 50 
percent rating. 

An October 2005 intake letter from the Vet Center indicated 
that the Veteran's speech was appropriate and he was oriented 
to time, place and person.  His memory function appeared 
normal.  His affect was labile.  His judgment was good.  
There was no evidence of hallucinations, delusions or 
disorganized thinking.  There was evidence of depression and 
his sleep was disturbed.  He denied suicidal and homicidal 
thinking.  He reported a quicker temper over the years.  He 
felt intense helplessness and fear, intrusive thoughts, 
flashbacks and distressing dreams.  He had avoidance and 
decreased interest in events that he formerly enjoyed.  He 
was detached and he avoided crowds.  He reported that he 
could have been promoted if not for his temper and desire to 
isolate.  The Veteran still worked at the Department of 
Transportation as a mechanic.  He liked the fact that he 
worked alone.  He had maintained employment for a long 
duration and his marriage had lasted with professional help 
at one point.  The diagnosis was PTSD.

An April 2007 treatment note from the Maine VA Medical Center 
(VAMC) indicated that the Veteran had longstanding problems 
with elevated arousal symptoms.  A GAF score of 54 was given.

In a February 2008 letter, a counselor at the Vet Center 
reported that he had worked with the Veteran from March 2007 
through February 2008.  The Veteran's PTSD symptoms of 
difficulty concentrating, irritability, anger, outbursts, 
sleep disturbances, increased vigilance, exaggerated startle 
reaction had significantly impacted him socially in the sense 
of avoiding crowds, isolation and missing out on activities.  
The PTSD symptoms impacted him industrially as he reported 
that he could have been promoted were it not for his temper 
and desire to isolate.  The counselor noted that in July 
2007, the Veteran began exploring retiring from his job due 
to his PTSD symptoms which were interfering with his job.  
The Veteran feared he would do something to get fired which 
would result in him losing his retirement.  The counselor 
noted that in December 2007, he suggested that the Veteran 
needed to ask his doctor about taking stress leave from work 
prior to his decision to put in his retirement.  The Veteran 
retired in the summer because of increased problems he was 
having at work in coping with the anger outbursts, sleep 
disturbances, night sweats and recurring dreams.  

The Veteran underwent a VA examination in October 2007.  The 
Veteran reported that he retired from his job as a heavy 
equipment operator last month.  He indicated that he retired 
because he was afraid of his temper but he also noted that he 
had the same temper during his 28 years on the job.  On 
examination, the Veteran was reasonably groomed and 
cooperative with the evaluation.  His receptive and 
expressive language functions seemed intact.  He did not 
evidence impairment of thought or communication.  He was 
alert and oriented.  His concentration did not appear 
impaired and his report of recent and past memories was 
intact.  His reality testing was intact as was his judgment 
and insight.  He did not display any gross psychotic 
processes such as delusions or hallucinations.  He denied any 
current suicidal or homicidal thoughts.  He presented as 
interpersonally appropriate but teared up when discussing the 
events he recalled in Vietnam.  The Veteran avoided 
conversations, was irritable, had difficulties with sleep and 
felt depressed as he lost interest in doing anything.  The 
diagnosis was PTSD.  The Veteran was assessed a GAF score of 
61.  The examiner noted that a GAF of 61 was given because 
the Veteran reported mild difficulty with social and 
vocational functioning.  The Veteran was married and had 
relationships with family members.  

A November 2007 treatment note from the Vet Center reflected 
that the Veteran consistently reported recurring nightmares 
of a war time theme, night sweats, re-experiencing, arousal 
and avoidance symptoms.

A March 2008 treatment note from the VAMC assessed the 
Veteran with a GAF score of 54.

In a February 2008 letter, a Highway Crew Supervisor at the 
Department of Transportation indicated that the Veteran was 
part of his crew.  For the last 4 years of his employment, 
the Veteran's work performance was falling behind and he 
seemed to be having trouble maintaining a working 
relationship with his management and his co-workers.  The 
Veteran retired at age 62 because of his symptoms despite the 
fact that he wanted to work until he was 65.

The Veteran underwent a VA examination in June 2008.  The 
examiner noted that the Veteran did not have any 
hospitalizations for his PTSD but he was currently seeing an 
outpatient counselor.  He had insomnia.  He still woke up 
with nightmares, sweating as he was reliving nightmares from 
Vietnam.  He had crying spells on his own and with others 
around him.  He could not watch television or anything around 
him that reminded him of war.  He reported becoming 
increasingly more isolative as he will not go into any 
stores, will not go out to dinner and will not go dancing 
with his wife anymore.  His wife was feeling a little bit of 
a loss of companionship.  He was very anxious and his 
nightmares occurred 3 to 4 times a week.  He had panic 
attacks in the middle of the day.  He was easily startled, 
hypervigilant, irritable and decreased his activities over 
the years.  He has thought of suicide on many occasions but 
he said he did not know if he would ever do it but he did not 
want to because he has grandchildren and did not want to 
leave people in pain.  He retired earlier than he thought he 
would because he thought he might lose his job since he was 
getting more and more irritable and his concentration was 
decreasing.  The Veteran was very depressed and had poor 
concentration.  He was functioning well in his family role.  
He had basically dropped down to 0 in terms of social and 
interpersonal relationships other than his wife and his 
family.  On examination, he was alert and oriented times 
three.  The examiner noted that the Veteran's clothes were a 
little soiled and that he cried almost the entire time.  
There were no delusions, hallucinations or gross impairment 
in the thought process.  He had suicidal thoughts for quite a 
few years but had no homicidal thoughts or ideations.  He 
reported that he had some concentration difficulties but no 
gross impairment in his memory for either long-term or short-
term events.  No obsessive compulsive or ritualistic 
behaviors were noted or described.  His speech was clear, 
easily understood and articulate.  There were no irrelevant, 
illogical or obscure speech patterns.  He had panic attacks 3 
to 4 times a week that lasted anywhere from 15 to 30 minutes.  
The diagnosis was moderate to severe PTSD.  A GAF score of 50 
was recorded.  The examiner noted that the Veteran was now 
fearful of going out at night because his stressor has 
flooded back to him.  He is worried that the enemy may come 
to the United States now.  The examiner opined that the PTSD 
signs and symptoms were resulting in deficiencies in most of 
the areas around being able to engage in social 
relationships, his judgment at times, his thinking and 
definitely his mood being depressed.  He cried a lot.  He was 
anxious.  He was having nightmares and panic attacks on a 
regular basis.  He was isolating himself and not going out in 
public because he was afraid these symptoms would embarrass 
him.  

Analysis 

After assessing the totality of the evidence, and taking into 
consideration the additional impairment from this disability 
as reflected by the history reported, subjective reports, and 
clinical findings the Board finds that the Veteran's symptoms 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas.  Overall, the Veteran has 
had a history of suicidal ideations, difficulty in adapting 
to work or worklike settings, and anger and irritability that 
made it difficult or impossible for him to interact with 
others.  There have also been subjective reports of 
experiencing panic attacks and difficulty sleeping.  Clinical 
findings are reflective of depression, hypervigilence, an 
exaggerated startled response, unprovoked irritability, 
decreased motivation, difficulty concentrating, deficiencies 
in judgment at times, depressed mood interference with 
leisurely pursuits, and difficulty establishing and 
maintaining effective work or social relationships.  The June 
2008 VA examiner also noted that the Veteran had recurrent 
recollections of his traumatic events, recurrent feelings and 
marked diminished interest in participation and activities.  
In addition, the Veteran was most recently given a GAF score 
of 50, which is indicative of serious impairment.  DSM IV; 38 
C.F.R. §§ 4.125, 4.130.

In sum, the evidence can be read as showing deficiencies in 
most of the areas listed under the criteria for a 70 percent 
rating.  Accordingly an initial rating of 70 percent is 
granted. 

Based on the above evidence, the Board finds that a 
disability rating in excess of 70 percent is not warranted 
for any period of the claim.  As noted above, the maximum 
rating of 100 percent requires total occupational and social 
impairment.  VA treatment records and examinations show no 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
inability to maintain personal hygiene, disorientation to 
time or place, or memory loss for names of own relatives, own 
occupation, or own name. 

Thus, for all the foregoing reasons, the Board finds that an 
initial 70 percent, but no higher, rating for PTSD, is 
warranted.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular 
schedular rating criteria specifically contemplate the 
Veteran's complaints or clinical findings that include 
suicidal ideation.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Finally, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson, 
supra.  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

The Court of Appeals for Veterans Claims has determined that 
a TDIU claim is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Here, the Board finds that the 
Veteran became unable to obtain or retain gainful employment 
as of September 1, 2007, the first day of the month of his 
retirement.  Therefore TDIU is warranted as of that date, the 
effective date of the award of service connection.  The above 
evidence indicates that, although the Veteran worked as a 
heavy equipment operator at the Department of Transportation, 
he retired prematurely because of increased problems he was 
having at work in coping with the anger outbursts, sleep 
disturbances, night sweats and recurring dreams.  The Board 
finds that he effectively has been unable to secure or follow 
a substantially gainful occupation as a result of the 
service-connected PTSD.  The benefit of the doubt is resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.16(a). 


ORDER


Entitlement to an initial 70 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

TDIU is granted, effective September 1, 2007, subject to the 
law and regulations governing the payment of monetary 
benefits.


____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


